Citation Nr: 1412734	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-27 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected dysthymic disorder (claimed as anxiety and depression).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from July 1996 to September 2005 and from June 2007 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for dysthymic disorder and assigning a noncompensable (0 percent) evaluation, effective as of December 5, 2008.  Subsequently, in a March 2010 rating decision, the disability evaluation was increased to 10 percent, effective as of November 20, 2009.  It was again increased to 30 percent in October 2012, effective as of December 5, 2008.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition to the Veteran's physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence, including records of VA medical treatment through April 2012, is associated with these systems and has been reviewed in conjunction with this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The record reflects that the Veteran was last afforded a VA examination specifically for his service-connected dysthymic disorder in February 2010.  He was subsequently afforded a PTSD examination in April 2011, but this examination focused more on the question of whether the Veteran met the criteria for PTSD rather than the degree and severity of any current psychiatric symptomatology.  In a statement received in March 2013, the Veteran asserted symptomatology such as impaired judgment, irritability, and mood and behavior changes.  However, according to the April 2011 VA examination report, the Veteran's judgment was within normal limits.  The February 2010 examination report also indicated a good mood with intact judgment.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran was last afforded a VA examination specifically for his dysthymic disorder.  Since there is evidence at least suggesting that the current rating may be incorrect, the Veteran should be afforded the opportunity to appear for a more recent examination.  

In addition, the most recent record of VA medical treatment associated with the claims file is from April 2012.  However, the Veteran submitted a photocopy of a VA psychiatric note dated November 2013, reflecting that he continues to receive psychiatric treatment with VA.  Records prepared since April 2012 should be obtained and associated with the claims file.  

Finally, in August 2011, VA received a statement from a private physician with the initials M.J.F., suggesting that the Veteran was still receiving psychiatric treatment from this individual.  While the record contains some records of treatment from this physician, the most recent record is dated June 2010.  As such, the Veteran should be contacted and asked to provide VA with a signed authorization and consent form for this provider if he has received additional psychiatric treatment from Dr. F since June 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since April 2012 should be obtained and associated with the claims file, either physically or electronically.  

2.  Contact the Veteran and request that he provide authorization and consent forms if he has received treatment from Dr. M.J.F. since June 2010, or, from any other not yet identified private medical provider during the pendency of his claim.  After securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO/AMC shall then schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected dysthymic disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of his service-connected psychiatric disorder.  

4.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



